184 S.E.2d 414 (1971)
12 N.C. App. 653
William COLLYER and wife, Martha Ann Collyer
v.
Hugh BELL and wife, Irene Bell.
No. 7129DC625.
Court of Appeals of North Carolina.
November 17, 1971.
*415 Redden, Redden & Redden by Monroe M. Redden, Jr., Hendersonville, for plaintiff appellees.
Prince, Youngblood, Massagee & Groce by Edwin R. Groce, Hendersonville, for defendant appellants.
*416 MORRIS, Judge.
From the outset it is noted that the property in question was located in Polk County, plaintiffs' residence, but the suit was brought in Henderson County, defendants' residence. G.S. §§ 1-76 to 1-83 relate to venue, not jurisdiction, and provide that an objection to the wrong venue is waived if not made in apt time. Defendants made no objection to venue in apt time and thus waived the right. Mitchell v. Jones, 272 N.C. 499, 158 S.E.2d 706 (1968). Perhaps defendants preferred the action tried in their own yard. We also note that counsel representing defendants on appeal did not appear for defendants in the trial of this action.
The defendants' first assignment of error pertains to the adequacy of the legal description of the land in the complaint and in the lease attached to the complaint. No objection was made by defendants at trial or prior thereto. The defendants now contend on appeal, after verdict and entry of judgment, that the complaint failed to state a cause of action upon which plaintiffs could be granted relief. Defendants have also filed a written motion to dismiss for the same reason. A motion under G.S. § 1A-1, Rule 12(b) (6) cannot be raised for the first time on appeal. Dale v. Lattimore, 12 N.C.App. 348, 183 S.E.2d 417 (1971). The motion to dismiss is, therefore, denied, and the assignment of error is overruled.
Defendants' next assignment of error is: "That the trial court erred by admitting the testimony of Martha Ann Collyer as to the condition of the premises or property which was the subject of this action." It appears from the record that defendants' exception No. 2 appears on page 18 of the record on appeal, following evidence to which no objection is made. However, following the exception, appears a question to which objection was entered and sustained. Then there appears a question to which objection was made and overruled by the court. No motion to strike the answer was made. We assume that defendants intend exception No. 2 to apply to some of the evidence appearing thereafter. In any event, the competency or incompetency of this evidence is not properly before us. 1 Strong, N.C.Index 2d, Appeal and Error, § 30.
The defendants next contend that the court erred in admitting the testimony of Martha Ann Collyer as to the contents of a carbon copy of the alleged notice which the plaintiffs allege they sent to the defendants. The defendants allege the evidence was admitted without the laying of a proper foundation showing that the copy of said notice was the best evidence; and that there was no showing that the plaintiffs had made a diligent effort to locate and produce the original of said notice by giving defendants proper notice and proper time to produce the original of the notice, if such existed. At the pre-trial conference on 11 February 1971, counsel for defendants was advised that a carbon copy of the letter dated 6 April 1970 giving defendants notice would be offered at trial, and defendants were also given a copy of that exhibit. A subpoena duces tecum was issued 5 April 1971 ordering the defendant Hugh Bell to produce the original of the letter of notification dated 6 April 1970. At trial, counsel for defendants made no objection to the subpoena but stated that they denied the existence of the original letter or that they ever received it. Plaintiffs' evidence also tended to show that a letter of notice was properly mailed, thus creating a presumption that it was received by the defendants. Daves v. Insurance Co., 3 N.C.App. 82, 164 S.E.2d 195 (1968). The defendants may not object to the introduction of testimony as to the contents of a carbon copy when he was served with notice to produce the original letter at trial and failed to do so. Thrower v. Dairy Products, 249 N.C. 109, 105 S.E.2d 428 (1958); see also 3 Strong, N.C.Index 2d, *417 Evidence, § 31; 4 Wigmore on Evidence 3d, §§ 1199-1210. This evidence is treated in the record in the same fashion as the evidence sought to be considered under exception No. 2. The question of its competence is, therefore, not before us. 1 Strong, N.C.Index 2d, supra.
We find no merit in defendants' contention that plaintiffs could only exercise the option to purchase by personal delivery of written notice. Defendants attempt to raise this question by assignment of error addressed to the charge of the court to the jury. This assignment of error is not properly before us. It does not quote the portion of the charge to which defendants take exception nor does it point out the alleged error and indicate what the court should have charged. 1 Strong, N. C.Index 2d, Appeal and Error, § 31. Nor do we find merit in defendants' other assignment of error addressed to the charge. This assignment purports to raise the question of whether the court erred in failing to charge and properly explain and apply the law as to defendants' counterclaim. This assignment of error is a broadside exception and will not be considered. 1 Strong, N.C.Index 2d, Appeal and Error, § 31.
Defendants next assign as error the court's failure to submit to the jury an issue dealing with defendants' counterclaim. No objection was made at trial to the issue submitted, nor did defendants tender an issue on their counterclaim. In fact, it appears that the parties stipulated as to the issue to be submitted. This assignment of error is overruled.
Defendants' remaining assignments of error have been examined and found to be without merit.
Affirmed.
BRITT and PARKER, JJ., concur.